United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1585
                                ___________

Kenny Franklin Edmonson,              *
                                      *
              Appellant,              *
                                      *   Appeal from the United States
       v.                             *   District Court for the Western
                                      *   District of Missouri.
Paul Orin Johnson; Gary Fuller;       *
William H. Barbour, Jr; Sarrett       *   [UNPUBLISHED]
Investments; Matt Ishee; Jerry        *
Sarrett; Giles Wood Bond, Jr.;        *
Alford G. Nichols, Jr.; Don Grant;    *
Bruce Johnson; Rogers Dabbs           *
Chevrolet, also known as Hummer,      *
Inc.; Robert A. Kay; Cingular         *
Wireless; Robert Taylor; State        *
Bank & Trust Company; City of         *
Brandon; Edward Peters; State of      *
Mississippi; Larry Dyke; Anthony J.   *
Buckley; Ross Barnett, Jr,; Tommy     *
Mayfield; David Ruth; Board of        *
Supervisors, Jones County; Stuart     *
Robinson; Michael Guess; Board of     *
Supervisors, Rankin County; Michael *
Robinson; Board of Supervisors, Yazoo *
County; James Williams; Richard D.    *
Nash; Board of Supervisors, Hinds     *
County; Charlie Foreman; SRT Towing; *
Laurel Leader Call Newspaper; Brian *
Livingston; Edgar Lampley; James      *
Finley; Laurelwood Apartments; Furr *
Smith & Associates; Charles M.        *
McCollum; Ronnie Pennington;          *
David B. Clark; The Mississippi Bar;    *
Sarrett Realty; Malcolm McMillian;      *
Beverly Sarrett; Geneva Johnson;        *
David Lyons; Martin Beech; Bobby        *
DeLaughter; Gary Johnston; Johnston     *
Auto Sales; Ronald Broom; City of       *
Laurel; Others Unknown to the           *
Plaintiff,                              *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: May 25, 2007
                                Filed: May 29, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Kenny Edmonson, currently serving supervised release on a federal conviction,
appeals the district court’s1 preservice dismissal without prejudice of his action
brought under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18
U.S.C. § 1964(a). We affirm for the reasons stated by the district court. See 8th Cir.
R. 47B.
                       ______________________________




      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                         -2-